Citation Nr: 0903268	
Decision Date: 01/30/09    Archive Date: 02/09/09

DOCKET NO.  06-12 159	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for dental enamel erosion 
secondary to 
service-connected gastroesophageal reflux disease with hiatal 
hernia and history of Schatzki's Ring.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Biswajit Chatterjee, Associate Counsel



INTRODUCTION

The veteran had active military service from January 1974 to 
January 1981 and from July 1985 to May 1989.

This appeal to the Board of Veterans' Appeals (Board) is from 
a November 2005 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  

As support for his claim, the veteran testified at a hearing 
in September 2008 at the Board's offices in Washington, DC 
(Central Office hearing).  The undersigned Veterans Law Judge 
(VLJ) presided.


FINDINGS OF FACT

1.  VA and private dentists have confirmed the eroding enamel 
from the veteran's teeth is traceable to his service-
connected gastroesophageal reflux disease (GERD).

2.  During his recent September 2008 hearing, the veteran 
clarified that he is requesting VA outpatient dental 
treatment, not compensation, for this resulting condition.


CONCLUSION OF LAW

The eroding enamel from the veteran's teeth is proximately 
due to, the result of, or aggravated by his service-connected 
GERD.  38 U.S.C.A. §§ 1110, 1131, 1712, 5107 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.310, 3.381, 4.150, 17.161 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  The Duties to Notify and Assist

Since the Board is granting the veteran's claim, there is no 
need to discuss whether there has been compliance with the 
duty-to-notify-and-assist provisions of the Veterans Claims 
Assistance Act (VCAA) because even if, for the sake of 
argument, there has not been, this is merely inconsequential 
and, therefore, at most harmless, i.e., non-prejudicial 
error.  38 C.F.R. § 20.1102; cf. Bernard v. Brown, 
4 Vet. App. 384 (1993).  See also Mayfield v. Nicholson, 
499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV); 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006); 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).

II.  Analysis - Entitlement to Service Connection for Dental 
Enamel Erosion, Including as Secondary to the Service-
Connected GERD with Hiatal Hernia and History of Schatzki's 
Ring

The veteran is claiming entitlement to service connection for 
loss of dental enamel from his teeth, and in particular, as 
secondary to his service-connected GERD.

According to VA regulation, disability that is proximately 
due to, the result of, or chronically aggravated by a 
service-connected condition is also considered service-
connected, and when thus established, this secondary 
condition is considered a part of the original condition.  
38 C.F.R. § 3.310(a) and (b) (2008).  See also Allen v. 
Brown, 7 Vet. App. 439 (1995) (en banc)

Establishing entitlement to service connection on this 
secondary basis requires evidence showing:  (1) that a 
current disability exists and (2) that the current disability 
was either (a) caused by or (b) aggravated by a service-
connected disability.  Medical nexus evidence is required to 
prove this cause-and-effect correlation.  See Wallin v. West, 
11 Vet. App. 509, 512 (1998) and Velez v. West, 11 Vet. App. 
148, 158 (1998).


The Court has specifically held that a claim for service 
connection for a dental disorder is also a claim for VA 
outpatient dental treatment.  See Mays v. Brown, 5 Vet. App. 
302 (1993); see also Douglas v. Derwinski, 2 Vet. App. 435, 
440 (1992) (en banc) (holding that the Board is required to 
consider a veteran's claim under all applicable provisions of 
law and regulation whether or not the claimant specifically 
raises the applicable provision); Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).

The determination of whether service connection may be 
established for the purpose of outpatient dental treatment is 
based on the criteria set forth in 38 C.F.R. § 3.381.  As 
provided at 38 C.F.R. § 3.381(a), treatable carious teeth, 
replaceable missing teeth, dental or alveolar abscesses, and 
periodontal disease will be considered service-connected 
solely for the purpose of establishing eligibility for 
outpatient dental treatment, as provided in 38 C.F.R. 
§ 17.161.

Under 38 C.F.R. § 3.381(b), the rating activity will consider 
each defective or missing tooth and each disease of the teeth 
and periodontal tissues separately to determine whether the 
condition was incurred or aggravated in line of duty 
during active service.  When applicable, the rating activity 
will determine whether the condition is due to combat or 
other in-service trauma, or whether the veteran was interned 
as a prisoner of war.  

Further, as per 38 C.F.R. § 3.381(c), in determining service 
connection, the condition of teeth and periodontal tissues at 
the time of entry into active duty will be considered.  
Treatment during service, including filling or extraction of 
a tooth, or placement of a prosthesis, will not be considered 
evidence of aggravation of a condition that was noted at 
entry, unless additional pathology developed after 180 days 
or more of active service.



With respect to dental conditions noted at entry and treated 
during service, 38 C.F.R. § 3.381(d) sets forth principles 
for determining whether a grant of service connection for 
treatment purposes is warranted.  Such guidelines are as 
follows:  (1) Teeth noted as normal at entry will be service-
connected if they were filled or extracted after 180 days or 
more of active service; (2) Teeth noted as filled at entry 
will be service- connected if they were extracted, or if the 
existing filling was replaced, after 180 days or more of 
active service; (3) Teeth noted as carious but restorable at 
entry will not be service-connected on the basis that they 
were filled during service. However, new caries that 
developed 180 days or more after such a tooth was filled will 
be service- connected; (4) Teeth noted as carious but 
restorable at entry, whether or not filled, will be service-
connected if extraction was required after 180 days or more 
of active service; (5) Teeth noted at entry as non- 
restorable will not be service-connected, regardless of 
treatment during service; (6) Teeth noted as missing at entry 
will not be service connected, regardless of treatment during 
service.

In addition, 38 C.F.R. § 3.381(e) indicates specific dental 
conditions that will not be considered service connected for 
treatment purposes:  (1) Calculus; (2) Acute periodontal 
disease; (3) Third molars, unless disease or pathology of the 
tooth developed after 180 days or more of active service, or 
was due to combat or in-service trauma; and (4) Impacted or 
malposed teeth, and other developmental defects, unless 
disease or pathology of these teeth developed after 180 days 
or more of active service.

Finally, 38 C.F.R. § 3.381(f) provides that teeth extracted 
because of chronic periodontal disease will be service-
connected only if they were extracted after 180 days or more 
of active service.

Here, the veteran is requesting service connection for his 
dental condition under the provisions of 38 C.F.R. § 3.381(a) 
- by way of 38 C.F.R. § 3.310 - and he clarified during his 
recent September 2008 hearing that he is only requesting 
VA outpatient dental treatment for this condition, not 
compensation, inasmuch as he realizes that compensation is 
expressly precluded.

To this end, the veteran and his representative point to 
several dental opinions in the record - from both VA and 
private dentists, confirming the eroding enamel from the 
veteran's teeth is traceable to his service-connected GERD.  
Indeed, there is repeated mention of this cause-and-effect 
correlation in the file.  See, e.g., an April 2005 statement 
from O.J.C., D.D.S., an August 2005 letter from 
C.D.P., D.D.S., and a VA outpatient dental clinic record 
dated in May 1999.

There is no dental opinion of record discounting this 
purported relationship between the eroding dental enamel and 
GERD, so there is only evidence supporting the claim, none 
against it.  See McQueen v. West, 13 Vet. App. 237 (1999) 
(indicating, like in Wallin and Velez, surpa, that this 
competent medical nexus evidence is required to associate the 
eroding dental enamel with the service-connected GERD).

Moreover, as the appropriate course of treatment, O.J.C., 
D.D.S., indicated in his April 2005 statement that the 
veteran needs several crowns and restorations to effectively 
treat the eroding enamel from his teeth.  Consequently, this 
prescribed course of treatment is tantamount to that 
referenced in 38 C.F.R. § 3.381(a) of treatable carious 
teeth, replaceable missing teeth, dental or alveolar 
abscesses, and periodontal disease.

The Board, therefore, need not discuss the veteran's 
potential eligibility for this necessary VA outpatient dental 
treatment under the various categories of eligibility 
mentioned in 38 U.S.C.A. § 1712 and 38 C.F.R. § 17.161 
(Classes I-VI) inasmuch as this specific determination will 
be made once he files his application at the outpatient 
dental clinic of his local VA medical center.

For these reasons and bases, service connection is warranted 
for the eroding dental enamel secondary to the already 
service-connected GERD.  38 C.F.R. § 3.310(a) and (b).  See 
also 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49, 54-56 (1990).




ORDER

For the limited purpose of receiving VA outpatient dental 
treatment, the claim for service connection for dental enamel 
erosion secondary to the service-connected GERD with hiatal 
hernia and history of Schatzki's Ring is granted.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


